PER CURIAM.
Now this day come the parties by their counsel and file a stipulation of counsel, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between the parties to the above entitled cause by their respective attorneys that the said cause be dismissed.
“Benjamin M. Price, “Attorney for Petitioner.
“Dwight H. Green, “Attorney for Respondent.” I
On consideration whereof it is now here ordered and adjudged by this court that the petition for a review of the decision of the United States Board of'Tax Appeals filed therein in this cause on June 29, 1931, be, and the same is hereby, dismissed.